 

Case 1:20-cv-01901-GBD-KHP Document 8 Filed 01/07/21 Page 1of1

2708, RARE SERED POEUN OSES VE Gt
ee RDN tae AS Eat ‘

:2

UNITED STATES DISTRICT COURT

  

SOUTHERN DISTRICT OF NEW YORK on met

ee ee we ee ee re eee ee ee ee wee eee eee ee eee X ° CO

SHAEL CRUZ, on behalf of himself and all others : Py eee ay ee ey

similarly situated, . ae ee “JAN -(2udll
Plaintiff, ; ORDER

-against- 20 Civ. 1901 (GBD) (KHP)

DESIGN KOLLECTIVE, LLC, ;
Defendant. :

ee a ee er er! xX

GEORGE B. DANIELS, United States District Judge:

The January 13, 2021 conference is canceled, in light of this Court’s referral to Magistrate
Judge Katherine H. Parker for General Pretrial Supervision.
Dated: New York, New York

January 7, 2021
SO ORDERED.

Gro, 8. Doro
RGF B. DANIELS
nited States District Judge

 

 

 
